UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 19-4706


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

SHAWN LEROY BUTLER,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Loretta C. Biggs, District Judge. (1:18-cr-00408-LCB-1)


Submitted: September 29, 2020                                 Decided: October 15, 2020


Before WILKINSON, RICHARDSON, and QUATTLEBAUM, Circuit Judges.


Affirmed in part and dismissed in part by unpublished per curiam opinion.


Louis C. Allen, Federal Public Defender, John A. Duberstein, Assistant Federal Public
Defender, OFFICE OF THE FEDERAL PUBLIC DEFENDER, Greensboro, North
Carolina, for Appellant. Kyle David Pousson, Assistant United States Attorney, OFFICE
OF THE UNITED STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Shawn Leroy Butler pleaded guilty, pursuant to a plea agreement, to Hobbs Act

robbery, in violation of 18 U.S.C. § 1951(a). The district court imposed a 57-month

sentence. Counsel has filed a brief pursuant to Anders v. California, 386 U.S. 738 (1967),

concluding that there are no meritorious grounds for appeal but questioning whether

Butler’s sentence is reasonable. Although advised of his right to file a pro se brief, Butler

has not done so. The Government moves to dismiss the appeal based on the waiver of

appellate rights in Butler’s plea agreement. We affirm in part and dismiss in part.

       We review the validity of an appellate waiver de novo and “will enforce the waiver

if it is valid and the issue appealed is within the scope of the waiver.” United States v.

Adams, 814 F.3d 178, 182 (4th Cir. 2016). A waiver is valid if it is “knowing and

voluntary.” Id. To determine whether a waiver is knowing and voluntary, “we consider

the totality of the circumstances, including the experience and conduct of the defendant,

his educational background, and his knowledge of the plea agreement and its terms.”

United States v. McCoy, 895 F.3d 358, 362 (4th Cir. 2018) (internal quotation marks

omitted). “Generally . . . , if a district court questions a defendant regarding the waiver

of appellate rights during the [Fed. R. Crim. P.] 11 colloquy and the record indicates that

the defendant understood the full significance of the waiver, the waiver is valid.” Id.

(internal quotation marks omitted).

       Our review of the record confirms that Butler knowingly and voluntarily waived his

right to appeal. We therefore conclude that the waiver is valid and enforceable and that



                                             2
counsel’s challenge to the reasonableness of Butler’s sentence falls squarely within the

scope of the waiver.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no potentially meritorious grounds for appeal outside the scope of Butler’s valid

appellate waiver. Accordingly, we grant the Government’s motion to dismiss in part and

dismiss Butler’s appeal as to all issues within the waiver’s scope, and we deny the motion

in part and otherwise affirm the judgment. This court requires that counsel inform Butler,

in writing, of the right to petition the Supreme Court of the United States for further review.

If Butler requests that a petition be filed, but counsel believes that such a petition would be

frivolous, then counsel may move in this court for leave to withdraw from representation.

Counsel’s motion must state that a copy thereof was served on Butler.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                       AFFIRMED IN PART,
                                                                       DISMISSED IN PART




                                              3